                  Case 8:20-bk-12963-TA         Doc 2 Filed 10/23/20 Entered 10/23/20 09:47:08   Desc
                                                 Main Document    Page 1 of 2


                   1    STRADLING YOCCA CARLSON & RAUTH, P.C.
                        Fred Neufeld (State Bar No. 150759)
                   2    Gregory K. Jones (State Bar No. 181072)
                        10100 N. Santa Monica Blvd, Suite 1400
                   3    Los Angeles, CA 90067
                        Telephone: (424) 214-7000
                   4    Facsimile: (424) 214-7010
                        E-mail:fneufeld@sycr.com
                   5    E-mail: gjones@sycr.com

                   6    Attorneys for Debtor World of Dance Tour Inc.

                   7

                   8
                                                      UNITED STATES BANKRUPTCY COURT
                   9
                                                      CENTRAL DISTRICT OF CALIFORNIA
                  10                                        SANTA ANA DIVISION
                  11

                  12
                        In re                                           Case No. 8:20-bk-12963
                  13
                        WORLD OF DANCE TOUR INC.,
                                                                        Chapter 11
                  14
                                    Debtor and Debtor-in-Possession.
                  15

                  16                                                    LIST OF CREDITORS WHO HAVE
                                                                        THE 20 LARGEST UNSECURED
                  17                                                    CLAIMS AND ARE NOT INSIDERS
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES

                       4826-5709-9983v1/103198-0000
               Case 8:20-bk-12963-TA                      Doc 2 Filed 10/23/20 Entered 10/23/20 09:47:08                                           Desc
                                                           Main Document    Page 2 of 2

      Fill in this information to identify the case:

      Debtor name   WORLD OF DANCE TOUR INC.
      United States Bankruptcy Court for the:   Central                 District of   CA
                                                                                      (State)
                                                                                                                                                   Check if this is an
      Case number (If known):    8:20-bk-12963                                                                                                     amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if    Deduction for       Unsecured
                                                                                                                       partially          value of            claim
                                                                                                                       secured            collateral or
                                                                                                                                          setoff
                                                 Al Hassas
     Sweet Lemons, LLC
                                                 (310) 614-5113                                                                                               715,057.5
1    324 South Beverly Dr, #484                                                   SERVICES
                                                 mralhassas@gmail.com                                                                                                 6
     Beverly Hills, CA 90212
                                                 Amir M. Kahana, Esq
     Kahana & Feld LLP
                                                 949-812-4781                                                                                                 104,419.0
2    2603 Main Street, Suite 350                                       SERVICES
                                                 akahana@kahanafeld.co                                                                                                4
     Irvine, CA 92614
                                                 m
     Bank of America, NA
                                                 Brandon Schaeffer
3    P.O. Box 15220                                                               BANK LOAN                                                                   93,352.00
                                                 (833) 387-4278
     Wilmington, DE 19886-5220

     John Paul Mitchell
                                                                                  CLIENT
4    20705 Centre Pointe Pkwy                                                                                                                                 52,500.00
                                                                                  DEPOSIT
     Santa Clarita, CA 91350
     Hyatt Regency San Francisco
5    5 Embarcadero Center                                                         RENT                                                                        12,560.00
     San Francisco, CA 94111


6




7




8


    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1

                                                                                                                                            American LegalNet, Inc.
                                                                                                                                            www.FormsWorkFlow.com
